UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25259 Bottomline Technologies (de), Inc. (Exact name of registrant as specified in its charter) Delaware 02-0433294 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 325 Corporate Drive Portsmouth, New Hampshire 03801-6808 (Address of principal executive offices) (Zip Code) (603) 436-0700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): LargeAcceleratedFiler ¨ AcceleratedFiler x Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s common stock as of January 31, 2011 was 33,213,810. 1 INDEX Page No. PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of December 31, 2010 and June30, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended December31, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Operations for the six months ended December31, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures about Market Risk 29 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION Item1. Legal Proceedings 30 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item6. Exhibits 38 SIGNATURE 39 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Balance Sheets (in thousands) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Marketable securities 61 51 Accounts receivable, net of allowance for doubtful accounts of $439 at December 31, 2010 and $481 at June30, 2010 Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue, non-current Deferred income taxes Other liabilities Total liabilities Stockholders’ equity: Preferred Stock, $.001 par value: Authorized shares—4,000; issued and outstanding shares—none Common Stock, $.001 par value: Authorized shares—50,000; issued shares—33,680 at December 31, 2010, and 32,376 at June 30, 2010; outstanding shares—31,714 at December 31, 2010, and 30,325 at June30, 2010 34 32 Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock: 1,966 shares at December 31, 2010, and 2,051 shares at June30, 2010, atcost ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share amounts) ThreeMonthsEnded December 31, Revenues: Software licenses $ $ Subscriptions and transactions Service and maintenance Equipment and supplies Total revenues Cost of revenues: Software licenses Subscriptions and transactions (1) Service and maintenance (1) Equipment and supplies Total cost of revenues Gross profit Operating expenses: Sales and marketing (1) Product development and engineering (1) General and administrative (1) Amortization of intangible assets Total operating expenses Income from operations Other income (expense), net 32 ) Income before income taxes Provision for income taxes Net income Basic net income per share attributable to common stockholders: $
